66118: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-22644: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66118


Short Caption:BLANKENSHIP (LERON) VS. STATE C/W 66944Classification:Criminal Appeal - Life - Direct


Consolidated:66118*, 66944


Lower Court Case(s):Washoe Co. - Second Judicial District - CR140461Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:05/04/2015 at 10:00 AMOral Argument Location:Carson City


Submission Date:05/04/2015How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantLeron Terrell BlankenshipJohn Reese Petty
							(Washoe County Public Defender)
						


RespondentThe State of NevadaAdam Paul Laxalt
							(Attorney General/Carson City)
						Terrence P. McCarthy
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/15/2016OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/21/2014Filing FeeAppeal Filing fee waived.  Criminal.


07/21/2014Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)14-23591




08/29/2014Order/Clerk'sFiled Order Granting Telephonic Extension.  Fast Track Statement and Appendix due:  September 9, 2014.14-28672




09/04/2014MotionFiled Motion for Court Order Directing Clerk of the District Court to Transmit Certain Confidential Documents Contained in CR14-0461 to this Court.14-29264




09/04/2014Fast Track BriefFiled Fast Track Statement.14-29268




09/04/2014AppendixFiled Joint Appendix.14-29269




09/19/2014Order/ProceduralFiled Order Granting Motion to have the presentence investigation report forwarded to this court.  Due from the district court clerk:  20 days.14-31203




09/24/2014Fast Track BriefFiled Fast Track Response.14-31692




09/30/2014Notice/IncomingFiled Notice (No Fast Track Reply).14-32468




09/30/2014Case Status UpdateFast Track Briefing Completed.


10/01/2014Notice of Appeal DocumentsFiled Documents from District Court Clerk. (Presentence Investigation Report -SEALED)


11/13/2014Order/ProceduralFiled Order Directing Full Briefing.  Opening Brief due:  30 days.14-37356




11/18/2014BriefFiled Appellant's Opening Brief.14-37983




12/18/2014BriefFiled Respondent's Answering Brief.14-41249




12/30/2014BriefFiled Appellant's Reply Brief.14-42462




12/30/2014Case Status UpdateBriefing Completed/To Screening.


03/27/2015Order/Clerk'sFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument on the next available calendar.15-09382




03/30/2015Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Monday, May 4, 2015, at 10:00 a.m. for 30 minutes in Carson City.15-09565




04/20/2015Notice/OutgoingIssued Oral Argument Reminder Notice.15-11771




05/04/2015Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


07/21/2016Opinion/DispositionalFiled Filed Authored Opinion. "Conviction affirmed, sentence vacated, and remanded with instructions (Docket No. 66118); conviction affirmed (Docket No. 66944)." Fn1[We consolidate these appeals for disposition.] Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Parraguirre/Douglas/Cherry/Saitta/Gibbons/Pickering. 132 Nev. Adv. Opn. No. 50. EN BANC Nos. 66118/6694416-22644